Title: To George Washington from Thomas Jefferson, 17 September 1790
From: Jefferson, Thomas
To: Washington, George



Sir
Fredericksburg [Va.] Sep. 17. 1790.

In the course of the visit we made the day we left Mount Vernon, we drew our host into conversation on the subject of the federal seat. he came into it with a shyness not usual in him. whether this proceeded from his delicacy as having property adjoining George town, or from what other motive I cannot say. he quitted the subject always as soon as he could. he said enough however to shew his decided preference of George-town, he mentioned shortly, in it’s favor, these circumstances. 1. it’s being at the junction of the upper & lower navigation where the commodities must be transferred into other vessels: (and here he was confident that no vessel could be contrived which could pass the upper shoals and live in the wide waters below his island.) 2. the depth of water which would admit any vessels that could come to Alexandria. 3. the narrowness of the river & consequent safeness of the harbour. 4. it’s being clear of ice as early at least as the canal & river above would be clear. 5. it’s neighborhood to the Eastern branch, whither any vessels might conveniently withdraw which should be detained through the winter. 6. it’s defensibility, as derived from the high & commanding hills around it. 7. it’s actual possession of the commerce, & the start it already has.
He spoke of Georgetown always in comparison with Alexandria, when led to mention the Eastern branch he spoke of it as an admirable position, superior in all respects to Alexandria.
I have committed to writing a Memorandum for mr Carroll of the kind of conveyance I suggested to him & which I had not the opportunity then to put on paper. I inclose it open in your perusal, and take the liberty of asking you to put a wafer into it, when you are done with it, & forward it to mister Carroll. I have the honor to be with the greatest respect & attachment, Sir, Your most obedient & most humble servt

Th: Jefferson

